840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry BEALE, Plaintiff-Appellant,v.Alan MAGERMAN;  Omnimax, Inc.;  Architectural CoatingsAssoc.;  Victor Boddy;  Lyndon Parker;  Parker & Rutstein;Walter B. Ferst;  C. Lawrence Rutstein;  Ronald Bluestein;Ralph Mirarchi;  Thomas G. Kimble & Assoc.;  Scott I. Peek;Charles C. Mary Jr.;  Alan Widra;  Phillip D. Lipetz;  JamesFuchs;  Wolf, Block, Schorr & Solis-Cohen;  Stanton S.Oswald;  Shotz, Miller & Glusman;  Harvey G. Magarick;  P.Lynn Dixon;  Abraham Salaman;  Joel Magerman, Defendants-Appellees.
No. 87-3794.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the judgment of the district court dismissing his civil action.  This case has been referred to a panel of this court pursuant to Rule 9(a)(1), Rules of the Sixth Circuit.  Upon examination of the record and briefs this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the district court's judgment dismissing plaintiff's civil action for the reasons set forth in the district court's memorandum opinion entered on June 25, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.